DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
3.	Claims 1 and 3 are objected to because of the following informalities:  [Chem.1] should be deleted because there is no corresponding chemical structure in claim 1. [Chem.2] should be deleted because there is no corresponding chemical structure in claim 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recite “wherein the (C) compound having ethylenic double bond contains in a molecule a hydroxy group.” However, there is no positive recitation of (C) compound in claims 2 or 16. Claim 17 recite “wherein the 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Regarding claims 2, 5, 6, 18, 19 and 21, Lynch et al. teach a resin composition 
9.	Claims 2, 5, 6, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raabe et al. (US 4,994,348).
	Regarding claims 2, 5, 6, 18, 19 and 21, Raabe et al. teach a resin composition for an intaglio printing plate precursor (abstract, claims, col. 4, lines 27-35 and examples) characterized 
	Raabe et al. do not explicitly teach inorganic fine particle having a sphercitiy that is greater than or equal to 0.9 as recited by claim 2 or inorganic fine particle having a specific surface area of less than or equal to 10 m2/g as recited by claim 18 or a pH of extraction water of the inorganic fine particle is 5.5 to 8.5 as recited by claim 21. It is noted that the inorganic fine particles are generically and broadly define by the independent claim 2. Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the inorganic fine particle of Raabe et al. is expected to have a sphercitiy that is greater than or equal to 0.9, and having a specific surface area of less than or equal to 10 m2/g as well as a pH of extraction water of the inorganic fine particle is 5.5 to 8.5 as that of the instant claims.
The claim language “for use for an intaglio printing plate precursor or a pad printing plate precursor” is an intended use of the resin composition.  In re Leshin, 125 USPQ 416, 417-418; 277 F2d 197 (CCPA 1960).

Allowable Subject Matter
10.	Claims 1 and 7-15 are allowed. The closest prior art, Abura et al. (JP 2017026930) fails a photosensitive resin composition (resin composition) characterized by containing (A) an inorganic fine particle who average particle diameter is greater than or equal to 0.5 µm and less than or equal to 4 µm and whose sphericity is greater than or equal to 0.9 and (B) a polyamide having in a molecular main chain in an aliphatic ring and/or having a skeleton represented by general formula (1) as instantly claimed. 
11.	Claims 3, 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Tanigaki et al. (US 2017/0243737 A1), Lynch et al. (US 4,548,894) and Tanigaki et al. (US 2017/0285477 A1).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722